Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamel Green appeals the district court’s oi’der denying his motion to reconsider the court’s earlier order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Goodwyn, 596 F.3d 233, 234-36 (4th Cir.2010) (holding that district court lacked authority to grant defendant’s motion to reconsider, filed eight months after the district court’s order ruling on original § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.